Order of the County Court of Nassau county reversed upon the law and the facts, without costs, and motion to open the default of defendants Elise Westpfal, George Westpfal and Maxwell Altenkireh and to vacate the judgment entered upon the inquest herein granted, without costs. We think the notices published in the Law Journal and the fact that this case did not appear in the calendar published in the Law Journal for the day to which it had been set for trial were sufficient to excuse the default. Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.